Exhibit Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO · MONTREAL CONSENT OF SCHWARTZ LEVITSKY FELDMAN LLP The undersigned, Schwartz Levitsky Feldman llp, hereby consents to the use of our name and the use of our opinion dated March 8, 2006 except for note 4 which is as of April 16, 2007 and note 18 which is as of March 26, 2008 on the consolidated financial statements of Med-Emerg International, Inc. (the “Company”) for the fiscal year ended December 31, 2005 included in its Annual Report on Form 10-K being filed by the Company, for the fiscal year ended December 31, 2007. “SCHWARTZ
